                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


ALLEN JOHN CLARK                                                                       PLAINTIFF

               v.                  Civil No. 5:19-cv-05208

CORPORAL J. MINOR; and                                                             DEFENDANTS
DEPUTY C. HALL

                                            OPINION

      Plaintiff, Allen John Clark, filed this action pursuant to 42 U.S.C. §1983. He proceeds

pro se and in forma pauperis. Plaintiff was incarcerated in the Washington County Detention

Center when he filed his Complaint (ECF No. 1).

      The case is before the Court on a Motion to Dismiss (ECF No. 13) filed by Defendants.

Defendants state they have been unable to effect service of their correspondence regarding

discovery responses and a notice of deposition on the Plaintiff. Defendants indicate they mailed

correspondence to the Plaintiff on January 7, 2020, and a notice of deposition on January 8,

2020. Both were returned with a notation that Plaintiff was no longer incarcerated in the

Washington County Detention Center.

      When he filed this case, Plaintiff was specifically advised (ECF No. 3) that he was

required to immediately inform the Court of any change of address. If Plaintiff was transferred

or released, Plaintiff was told he must advise the Court of any change in his address by no later

than thirty (30) days from the time of his transfer to another facility or his release. Additionally,

Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas requires pro

se parties to “promptly notify the Clerk and other parties to the proceedings of any change in




                                                 1
his or her address, to monitor the progress of the case, and to prosecute or defend the action

diligently.”

      On February 7, 2020, the Court entered an Order (ECF No. 16) directing Plaintiff to

respond to the Motion to Dismiss. This Order was returned to the Court as undeliverable (ECF

No. 19). As evidenced by the Motion to Dismiss, the Court has not had an accurate address for

the Plaintiff since January 7, 2019.

      To date, Plaintiff has not provided a new address or contacted the Court in anyway.

Accordingly, Defendants’ Motion to Dismiss (ECF No. 13) is GRANTED. This case is

DISMISSED WITHOUT PREJUDICE pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure and Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of

Arkansas.

      IT IS SO ORDERED on this 26th day of February 2020.



                                           /s/P.K. Holmes,III
                                           P. K. HOLMES, III
                                           U.S. DISTRICT JUDGE




                                              2
